


110 HR 5107 IH: Giving Resources and Opportunities to

U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5107
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2008
			Ms. Bean introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  5-year carryback for certain net operating losses and to increase the dollar
		  limitation on expensing certain depreciable assets.
	
	
		1.Short titleThis Act may be cited as the
			 Giving Resources and Opportunities to
			 the Workforce Act of 2008.
		2.5-year carryback for
			 certain net operating losses
			(a)In
			 generalSubsection (H) of
			 section 172(b)(1) of the Internal Revenue Code of 1986 is amended by inserting
			 or beginning during 2007, 2008, or 2009, after
			 2002,.
			(b)Effective
			 dateThe amendments made by this section shall apply to net
			 operating losses for taxable years beginning after December 31, 2006.
			3.Temporary
			 increase in dollar limitation on expensing certain depreciable business
			 assets
			(a)Dollar
			 limitationParagraph (1) of
			 section 179(b) of the Internal Revenue Code of 1986 (relating to limitations)
			 is amended by striking $125,000 in the case of taxable years beginning
			 after 2006 and before 2011 and inserting $125,000 in the case of
			 taxable years beginning in 2007, 2009, or 2010 and $250,000 in the case of
			 taxable years beginning in 2008.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2007.
			
